Citation Nr: 1504488	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter is on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran has asserted that his service-connected hearing loss has worsened since his most recent examination in January 2011.  In support of this contention, he has submitted an April 2011 report from a private specialist indicating that his speech recognition is worse that it had been in the past.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received treatment from any VA facility, the records of such treatment should be acquired and incorporated into the claims file.  

If the Veteran has received any additional private audiological evaluations, and the records of these evaluations are not of record, he should be offered the opportunity to submit them.  If any additional audiological evaluations are received, the AMC should verify whether the Maryland CNC speech recognition test was utilized.  

2. Schedule the Veteran for another VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  This examination should be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, pursuant to 38 C.F.R. § 4.85.  

The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life.

3. Thereafter, readjudicate the issue on appeal while considering all evidence of record.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




